Title: To James Madison from Richard Dinmore, 9 March 1803 (Abstract)
From: Dinmore, Richard
To: Madison, James


9 March 1803, Alexandria. Cannot suppose that the appended abstract of a friend’s letter will afford JM any information, but hopes the possibility that it may will excuse “this obtrusion.” The facts are such as he does not feel warranted in publishing in the Expositor, but he very much wishes them to be known by the proper government officers. As it has been his “desire rather to allay than aggravate the national ferment,” flatters himself JM will believe his letter is dictated by zeal for U.S. welfare rather than by an “impertinent desire” to force himself on JM’s notice.
 

   
   RC and enclosure (DLC). RC and enclosure 2 pp. Docketed by JM. For enclosure, see n. 1.



   
   The unsigned, unaddressed extract of a 3 Feb. 1803 letter from Natchez stated that a reliable gentleman just arrived from New Orleans reported that Morales was “more severe than ever” with U.S. citizens, who were “not allowed to land at New Orleans, or any other place on the River” and who were prohibited from “making fast on the Banks, even in time of danger.” The gentleman had been refused this permission by a Spanish official “at a time when there was great danger in the River—tho’ in defiance of this Authority, he made his Boat fast ’till the Gale was over.” Other accounts said that Morales had royal authority and would not change his conduct until the king ordered it. “He is much annoyed at the Americans, for their publications respecting him & wishes he could find any of them breaking his Laws, that he might put them to the wheelbarrow as an example to their Countrymen. He seems in a fair way to exasperate our Citizens, to that degree that they will assert their natural Rights whether sanctioned by Government or not.”



   
   The triweekly Virginia Alexandria Expositor was founded by James Lyon and Richard Dinmore on 26 Nov. 1802 (Brigham, History and Bibliography of American Newspapers, 2:1108).


